Title: From George Washington to Major General Benedict Arnold, 9 August 1778
From: Washington, George
To: Arnold, Benedict


          
            Dear Sir
            Head Quarters White plains 9th Augt 1778
          
          I have been favd with yours of the 30th ulto inclosing a return of the Troops in the
            City and of the Officers. All those of Pennsylvania had leave of Absence for a
            particular reason, and may therefore remain untill further orders. Those from other
            States, (Lt Colo. parke in particular) should be ordered to join their Corps, except
            they can make it appear that they are upon Business. I would wish that all the effective
            Continental troops may be sent forward to the Army. I should think that the few men
            necessary for Town Guards might, upon application, be furnished from the City
            Militia.
          
          I have regularly furnished Congress with all my intelligence from Rhode Island, you
            will therefore, through the members, receive a state of matters in that quarter, which
            hitherto wear a favorable aspect. Dear Sir Sincerely Yours.
        